Case 19-13300       Doc 14       Filed 10/01/19 Entered 10/01/19 21:36:31           Desc Main
                                   Document     Page 1 of 3




              UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF MASSACHUSETTS
  ____________________________________
  In Re:                               )
                                       )
  SOMERVILLE BREWING COMPANY )           Chapter 11
                                       ) Case No. 19-13300-FJB
  DEBTOR                               )
  ____________________________________)

         LIMITED OBJECTION OF MASSACHUSETS GROWTH CAPITAL
            CORPORATION TO DEBTOR’S MOTION FOR INTERIM
   AND FINAL AUTHORIZATIONTO USE CASH AND NON-CASH COLLATERAL

         Massachusetts Growth Capital Corporation (“MGCC”), a secured creditor of

  Somerville Brewing Company, the above-captioned Chapter 11 Debtor, hereby objects,

  on the limited basis set forth below, to the Debtor’s Motion for Interim and Final

  Authorization to Use Cash and Non-Cash Collateral and Request for Emergency

  Determination (the “Cash Collateral Motion”) [Docket No. 6]. MGCC states as follows

  in support of its objection:

         1.      MGCC holds a second priority security interest in all of the assets of the

  Debtor junior only to the security interest held by Cambridge Trust Company and to

  property perfected purchase money security interests in equipment of the Debtor, if any.

  MGCC’s security interest is described in paragraph 9 ii. of the Cash Collateral Motion.

         2.      The Debtor proposes in paragraph 24 of the Cash Collateral Motion

  adequate protection as follows:

                 24. The Debtor proposes to provide adequate protection to its
         secured creditors as they are entitled to under §363(e) of the Code, of their
         interest in the respective prepetition collateral by granting adequate
         protection liens, effective and perfected as of the Petition Date and without
         the necessity of the execution by the Debtor of security agreements,
         pledge agreements, financing statements or other agreements, a valid and
         perfected replacement security interest in, and lien on the Collateral which
         Adequate Protection Liens shall be pari passu to the prepetition liens, such



                                               1
Case 19-13300        Doc 14    Filed 10/01/19 Entered 10/01/19 21:36:31               Desc Main
                                 Document     Page 2 of 3




         that each of the secured creditors shall have a replacement lien on the
         post-petition Collateral to the same extent, validity, enforceability and
         priority as its lien on the Debtor’s pre-petition assets.

         3.      The term pari passu generally describes a situation where equal rights are

  shared by different claims and where everyone is favored equally. It is not applicable to

  the granting of adequate protection in the form of replacement liens to lien holders with

  different priorities in the same collateral. The priority of post-petition replacement liens

  should be in the same priority of the pre-petition liens of such secured creditors of the

  Debtor. The pari passu language should either be clarified or not included in any order of

  the Court granting replacement liens.

         4.      The Debtor has not provided, with the Cash Collateral Motion, any

  proposed form of order granting adequate protection to its secured creditors such as

  MGCC. MGCC reserves its rights to object to any form of order granting adequate

  protection that may be presented by the Debtor at the emergency hearing scheduled for

  October 3, 2019.

         5.      MGCC hereby also reserves its rights to object to any proposed final order

  authorizing the Debtor to use cash collateral in the event that such order does not provide

  adequate protection to MGCC in the manner that MGCC deems necessary to adequately

  protect its interest in its collateral, including, if MGCC deems necessary, monthly

  payments to be applied against MGCC’s secured claim and sufficient replacement liens

  and security interests. MGCC reserves all of its rights and remedies regarding the Debtor.




                                                2
Case 19-13300     Doc 14   Filed 10/01/19 Entered 10/01/19 21:36:31      Desc Main
                             Document     Page 3 of 3




  Dated: October 1, 2019                Respectfully submitted,
                                        MASSACHUSETTS GROWTH
                                        CAPITAL CORPORATION
                                        By its attorney,



                                         /s/ James M. Liston
                                        James M. Liston (BBO # 301750)
                                        jml@bostonbusinesslaw.com
                                        Hackett Feinberg P.C.
                                        155 Federal Street, 9th Floor
                                        Boston, MA 02110
                                        Tel. (617) 422-0200




                                       3
